DETAILED ACTION
	This Office Action is in response to the amendment filed on June 30, 2022. Claims 21, 22, 25 - 34, and 36 - 43 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on June 30, 2022 has been entered and considered by the examiner. Based on the amendments to the claims to overcome the rejections under 35 U.S.C. 112 and the amendments to incorporate subject matter indicated as allowable in the previous Office Action into the independent claims, all objections and rejections have been withdrawn.

Allowable Subject Matter
Claims 21, 22, 25 - 34, and 36 - 43 are allowed.
The following is an examiner’s statement of reasons for allowance:

For claims 21, 33, and 38: The prior art of Shim et al (U.S. PG Pub 2014/0172378 A1) discloses simplified version of an interior structure drawing and zones within the structure corresponding to different types of rooms, and Moss (“Space Planning with AutoCAD Architecture 2008”) adds style manager interface used to create different space styles, along with disclosing space tools pre-defined for different building models, including a space defining tool for a medical office, in which different spaces including General_Exam, Conferenc_Small, and Nurse_MGR spaces can be defined.
However, none of the references taken either alone or in combination with the prior art of record discloses for claim 21: A method, for claim 33: A computing device, and for claim 38: A non-transitory computer readable medium for generating a representation of a building, comprising:
“extracting, by the computing device, at least one label from the electronic representation of the floor plan that corresponds to the first floor plan zone; 
binding, the at least one extracted label to one of the first floor plan zone and the second floor plan of the simplified floor plan; and
assigning a space type to one of the first floor plan zone and the second floor plan zone of the simplified floor plan that corresponds to the at least one extracted label”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
July 11, 2022